Exhibit 32 Certification Pursuant to 18 U.S.C. Section 1350 As Adopted Pursuant To Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Report of Allegheny Bancshares, Inc. (the “Company”) on Form 10-Q for the period ending June 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, William A. Loving, Jr., Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to 906 of the Sarbanes-Oxley Act of 2002, that: 1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. No purchaser or seller of securities or any other person shall be entitled to rely upon the foregoing certification for any purpose.The undersigned expressly disclaim any obligation to update the foregoing certification except as required by law. By: /s/ William A. Loving, Jr. Name: William A. Loving, Jr. Title: Executive Vice President and Chief Executive Officer By: /s/ L. Kirk Billingsley Name: L. Kirk Billingsley Title: Senior Vice President and Chief Financial Officer Date:August 11, 2009
